Exhibit 16.1 Terry L. Johnson, CPA 406 Greyford Lane, Casselberry, FL32707 June 10, 2015 Office of the Chief Accountant Securities and Exchange Commission 100F Street, NE Washington, D.C.20549 Reference:UMED Holdings, Inc. On May 6, 2015, my appointment as auditor for UMED Holdings, Inc. ceased.I have read UMED Holdings, Inc.’s statements included under Item 4.01 of its Form 8-K dated June 10, 2015 and agree with such statements, insofar as they apply to Terry L. Johnson, CPA.I have no basis on which to agree or disagree with the statements made in Item 4.01, under the section titled “Engagement of New Independent Registered Public Accounting Firm” or any other statements contained therein. I hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/Terry L. Johnson, CPA Terry L. Johnson, CPA
